 Case: 2:19-cv-05389-MHW-KAJ Doc #: 14 Filed: 07/14/20 Page: 1 of 2 PAGEID #: 70




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

LINDA BADNELL,                              :
                                            :
               Plaintiff,                   :       Case No. 2:19-cv-5389
                                            :
       vs.                                  :       JUDGE WATSON
                                            :
CONTINUING HEALTHCARE                       :       MAGISTRATE JUDGE JOLSON
SOLUTIONS, INC., et al.,                    :
                                            :
               Defendants.                  :

       Pursuant to Fed. R. Civ. P. 41(a)(1)(ii), Plaintiff Linda Badnell and Defendants Continuing

Healthcare Solutions, Inc. and CHS Employment Services, LLC, by and through counsel, hereby

state that all claims between them are hereby dismissed with prejudice, each party to bear her or

its own attorneys’ fees and costs.


Dated: July 14, 2020                             Respectfully submitted,



 /s/ Greg R. Mansell                               /s/ Nick A. Nykulak
 Greg R. Mansell (0085197)                                 (via email authority)
 Greg@MansellLawLLC.com                            Nick A. Nykulak (0075961)
 Carrie J. Dyer (0090539)                          Sean S. Kelly (0075442)
 Carrie@MansellLawLLC.com                          Ross, Brittain & Schonberg Co., L.P.A.
 Rhiannon M. Herbert (0098737)                     6480 Rockside Woods Blvd. South, Ste. 350
 Rhiannon@MansellLawLLC.com                        Cleveland, OH 44131
 Mansell Law, LLC                                  Phone: (216) 447-1551
 1457 S. High Street                               Fax: (216) 447-1554
 Columbus, OH 43207                                nnykulak@rbslaw.com
 Phone: (614) 610-4134                             skelly@rbslaw.com
 Fax: (614) 547-3614
                                                   Attorney for Defendants
 Attorneys for Plaintiff
 Case: 2:19-cv-05389-MHW-KAJ Doc #: 14 Filed: 07/14/20 Page: 2 of 2 PAGEID #: 71




                                 CERTIFICATE OF SERVICE

This will certify that the foregoing was filed electronically on July 14, 2020. Notice of this filing
will be sent to all parties by operation of the Court’s electronic filing system. Parties may access
this filing through the Court’s system.



                                                      /s/ Greg Mansell    _______
                                                      Greg Mansell (0085197)




                                                 2
